Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, and 10 are allowed.
Claims 2 – 9, and 11-19 and 21 are allowed by virtue of dependency on claims 1, and 10.
The following is an examiner’s statement of reasons for allowance: Prior art of records Haverkamp et al. (US 2013/0171834, hereinafter Haverkamp) and Tran et al. (US 2017/0069466,hereinafter Tran) does not disclose or render obvious the claims limitations of claims 1, and 10, including: “after forming the first material layer of SiOz, discontinuing the flow of the first silicon-containing gas, and continuing the flow of the oxygen-containing gas and the flow of the first dilution gas while symmetrically applying the first RF power; flowing a second silicon-containing gas at a second silicon-containing gas flow rate, a nitrogen-containing gas at a nitrogen-containing gas flow rate, and a second dilution gas at a second dilution gas flow rate into the process chamber; symmetrically applying a second RF power to the second silicon-containing gas, the nitrogen-containing gas, and the second dilution gas to form a second material layer of silicon nitride (Si3sNa); after forming the second material layer of SisN4, discontinuing the flow of the second silicon-containing gas, and continuing the flow of the nitrogen-containing gas and the flow of the second dilution gas while symmetrically applying the second RF power” when considered as whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816